SHELBY, Circuit Judge
(dissenting). I am constrained to dissent from the judgment of the court in this case.
1. Trial by jury was waived by stipulation in writing signed by the attorneys for the parties under Rev. St. § 649 (U. S. Comp. St. 1901, p. 525), and the Circuit Court was requested to find the facts specially. No finding of facts, either general or special, appears in the record. In this respect the case is exactly like Lloyd v. McWilliams, 137 U. S. 576, 11 Sup. Ct. 173, 34 L. Ed. 788, which was disposed of by unanimous decision in ten lines, as follows :
“In this cause trial by jury was waived by agreement of tbe parties in writing, duly filed, and tbe case was tried by tbe court. But tbe record discloses no finding upon tbe facts, either general or special, in accordance with tbe statute (Rev. St. §§ 649, 700), and no questions are therefore open to our revision as an appellate tribunal.
“As tbe Circuit Court bad jurisdiction of the subject-matter and the parties, its judgment must be presumed to be right, and on that ground affirmed.”
There is no agreement in the record to take the place of a finding of facts by the judge. There is printed in the record “an additional statement of fact,” which possibly was placed before the judge in connection with the other evidence, though the record does not show that it was. This statement is entirely insufficient to take the place of a finding of facts by the Circuit Court. Raimond v. Terrebonne Parish, 132 U. S. 192, 194, 10 Sup. Ct. 57, 33 L. Ed. 309; Glenn v. Fant, 134 U. S. 398, 10 Sup. Ct. 583, 33 L. Ed. 969.
2. “After hearing evidence” the case was held under advisement, and later the court entered the following judgment, which we are asked to reverse:
“This cause came on at a former day to be beard uponi tbe plea of prescription herein filed by tbe defendant, tbe Royal Insurance Company, on November 27, 1906, and a written stipulation having been filed waiving trial by jury, and counsel for tbe respective parties having offered evidence as per note of evidence on file, tbe cause was thereupon argued and submitted. Whereupon, after due consideration thereof, it is now ordered, adjudged, and decreed that tbe plea of tbe defendant tbe Royal Insurance Company of Liverpool, England, filed herein be sustained, and that the demand of the plaintiff, Mrs. Anna Dreyfous, widow of tbe late Bernard Fellman, be rejected, and that this suit be dismissed, with costs.”
There is no bill of exceptions in the record, and its absence raises a question of federal appellate procedure, and not one of Louisiana practice, i Ency. U. S. S. C. Reports, p. 394. There is nothing whatever, except a motion for a new trial and an assignment of errors, to show that either one of the parties ever objected to the judgment or excepted to any ruling of the judge. This is a writ of error from a judgment at law rendered on an issue of fact. There is a presumption in favor of the correctness of the decision below, and that the evidence sustained the judgment. Without a bill of exceptions the correctness of the judge’s decision cannot be reviewed. Rev. St. § 700 (U. S. Comp. St. 1901, p. 570); Preston v. Prather, 137 U. S. 604, 11 Sup. Ct. 162, 34 L. Ed. 788.
In Moller v. United States, 57 Fed. 490, 495, 6 C. C. A. 459, 464, this court, held by Pardee and McCormick, Circuit Judges, and Locke, *583District Judge, cited many of the decisions of the Supreme Court on this subject, and said:
“We suggest to the members of the bar in this circuit that an examination of these last-cited cases will be advantageous, if, hereafter, in common-law cases, they shall desire to bring facts to this court for review.”
It is difficult to understand why this court should depart from these rules, unless it is because the learned attorneys for the defendant in error argue the case only on the merits. But tlfe absence of a bill of exceptions cannot be waived.
Malony v. Adsit, 175 U. S. 281, 286, 20 Sup. Ct. 115, 117, 44 L. Ed. 163, contains a careful review of a great many cases that show the absolute necessity for a bill of exceptions to review the decision of the lower court on writ of error when the decision relates to a matter upon which evidence was received, and that the omission to take a proper bill of exceptions cannot be waived by parties or counsel. The court said:
"The rationale of these cases evidently was that the Court of Errors could not consider a bill of exceptions that had not been signed by the judge who tried the case, and that such failure or omission could not be supplied by agreement of the pari ios, but that the only remedy was to be found in a motion for a new trial.”
And later, in the same case, this view is emphasized:
"We are referred to no decision of this court on the precise question whether counsel can stipulate the correctness of a bill of exceptions not signed by the trial judge. But we think that on principle this cannot tie done, and we regard the cases just cited as sound statements of the law.” Page 288 of 175 U. S., page 118 of 20 Sup. Ct. (44 L. Ed. 163).
In Mussina v. Cavazos, 6 Wall. 355, 363, 18 L. Ed. 810, there is a very interesting note which shows that the case was “elaborately” argued on its merits, and that afterwards, “it being discovered by the court that the bill of exceptions had not been either signed or sealed by the jndg-e below,” the court said:
“Whatever might he our opinion of the exceptions which appear in the record. if they were presented in such a way that we could consider them, we find them beyond our reach. The hill of exceptions, or what purports to be a bill of exceptions, covering more than 350 pages of the printed record, is neither signed nor sealed by the judge who tried the ease; and there Is nothing which shows that it was submitted to him or in any way received his sanction. We are therefore constrained to affirm the judgment, and it is affirmed accordingly.”
In my opinion the record shows clearly that the Circuit Court has decided a question of fact on the written waiver of jury trial, and for the reasons that there is no finding of facts by the Circuit Court and no bill of exceptions this court is without jurisdiction to reverse the judgment. 2 Foster’s Fed. Prac. (3d Ed.) § 374, p. 873, and cases there cited.
The judgment of the. Circuit Court in my opinion should be affirmed.